NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MARIO RAMIREZ-ZARCO,                             No. 11-72973

               Petitioner,                       Agency No. A092-881-356

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Mario Ramirez-Zarco, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-72973
§ 1252. We review de novo questions of law. Mohammed v. Gonzales, 400 F.3d
785, 791-92 (9th Cir. 2005). We grant the petition for review and remand. We

      Ramirez-Zarco indicated during his removal hearing that his family

members could provide evidence to corroborate his claims regarding the date of his

entry into the United States and continuous residence, but was not given an

opportunity to do so. In concluding that the IJ was not required to continue

proceedings to obtain such evidence, the BIA failed to apply the framework

articulated in Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011), and erred in not

providing Ramirez-Zarco an opportunity to provide corroboration. See id. at 1091-

92 (“[A credible] applicant must be given notice of the corroboration required, and

an opportunity to either provide that corroboration or explain why he cannot do

so.”). We therefore remand for further proceedings consistent with this

disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     11-72973